DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on June 10, 2021 that has been entered into the file. 
By this amendment, the applicant has amended claims 23, 27, 29, 32, 40, and 43, cancel claim 30-31, 34-35 and 41, and has newly added claims 45-49.  
Claims 23-29, 32, 36, 38-40, and 42-49 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23-29, 32, 36, 38-40 and 42-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23 and 43 have been amended to include the phrase “the optical component is formed as an insertion part inserted into the cavity of the laser module through the window opening” that is not explicitly supported by the specification of originally filed.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the diffractive optical element” recited in claim 46 is confusing and indefinite since it lacks proper antecedent basis from its based claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23-25, 27-28,  42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Lutgen et al (PN. 8,855,155) in view of the patent issued to Shapiro (PN. 5,900,997) and patent issued to Tajiri et al (PN. 5,727,009).
Claim 23 has been amended to necessitate the new grounds of rejection.  
Lutgen et al teaches a semiconductor laser light source, serves as the laser module, that is comprised of a housing frame (18, Figure 2) with a cover (5), which together serves as the housing with a cavity and a window opening, and a semiconductor laser diode (3) serves as the side-emitting semiconductor laser diode, arranged in the cavity that emits light radiation in the form of a laser beam, (please see Figure 2).  Lutgen et al teaches that the laser module further comprises an optical deflection structure (portion of the covering designated by “4”) that deflects the laser beam, emitted from the semiconductor laser diode in a direction of the window opening such that the laser beam is emitted from the module housing, (please see Figure 2) and a 
This reference has met all the limitations of the claims however it does not teach explicitly “the optical deflection structure comprises at least two reflection faces that together deflect the laser beam in the direction of the window opening by successive reflections.  
Lutgen et al teaches, in a different embodiment, that the optical deflection structure comprises reflection faces to deflect the laser beam, (please see Figures 12 and 13) but it does not teach explicitly that it contains at least two reflection faces that together to deflect the laser beam in the direction of window opening by successive reflections.   
It is general knowledge in the art to use reflective face or faces to deflect and direct the incident into the selected direction as desired.  Shapiro in the same field of endeavor specifically teaches an optical element with at least two reflective faces (20 and 22, Figure 3) that is capable of deflecting incident light beam (24) in the direction of the viewing (eye, 18) by the combination or together of successive reflections.  It is within general level skill in the art to apply the teachings of Shapiro to modify the optical deflection structure of Lutgen et al to include at least two reflective faces for the benefit of providing different design for the optical deflection structure to achieve the laser beam deflection function.  
Claim 23 has been amended to include the phrase “window opening in the form of an aperture’ and the phrase “the optical component is formed as an insertion part inserted into the cavity of the laser module through the window opening”.  This phrase is rejected under 35 USC Tajiri et al in the same field of endeavor teaches a design for the semiconductor laser module wherein the housing and the cover with optical component (62, Figure 22) can be formed as an insertion part and being inserted into aperture of the window.  It would then have been obvious to one skilled in the art to apply the teachings of Tajiri et al to modify the cover and frame of the housing and window of the Lutgen et al to have an alternative design such that the housing frame be made to have a window aperture with the cover including the optical component being inserted into the window aperture, for such modification is considered to be obvious matters of design choice to achieve the same function.    
With regard to claim 24, Lutgen et al teaches that the optical coupling structure is configured as a diffractive window (12, Figure 2, column 7, line 35).  
With regard to claim 25, Lutgen et al teaches that the optical component of the cover (5), in particular in the part as the shared optical component of optical deflection structure and the optical output coupling structure, is transparent, which as demonstrated by the propagation of the light emitted from the semiconductor laser diode (3), serves as a solid prism.  
With regard to amended claim 27, Lutgen et al in a different embodiment teaches that the cover (5, Figure 20) may alternative to have hollow design.  Tajiri et al teaches the  semiconductor laser device comprises an optical component including the deflection structure (6, Figure 1) and the diffractive optical element or holographic optical element (7a, Figure 1) may connect to one another via a sidewalls of the component with the component has a hollow design, (please see Figure 1), that is to say that the portion between the deflection element (6) 
With regard to claim 28, Lutgen et al teaches, in a different embodiment, that an antireflection coating may be applied to an outlet panel (501, Figures 19 and 20) of the cover.  In light of Tajiri et al, the diffractive optical element or the holographic optical element (7a, of Tajiri et al) may comprise an antireflection coating for the benefit of reducing unwanted reflection surfaces of the cover.  
With regard to claim 42, Lutgen teaches an optical component for the laser module, (please see Figure 2).  
With regard to claim 44, Lutgen (Figure 2)in light of Figure 22 of Tajiri et al that the housing comprises a housing base, side walls and a covering plate with a window opening and the window opening is sealed by the optical output coupling structure.  

Claim 26, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al, Shapiro and Tajiri et al as described in claim 23 and further in view of the US patent application publication by Wong et al (US 2016/0359296 A1).
The semiconductor laser light source taught by Lutgen et al, Shapiro and Tajiri et al as describe in claim 23 above has met all the limitations of the claims.  
antireflection coating may be applied to an outlet panel (501, Figure 9 of the cover) but it does not teach explicitly that the optical component comprises an input facet facing the semiconductor laser diode that the input facet is equipped with an antireflection coating.  Wong et al in the same field of endeavor teaches a laser diode assembly wherein the component (106, Figure 1B) comprises an optical deflection structure and an optical output coupling structure has an input facet (120) faces the semiconductor laser diode (104) wherein the input facet (120) is equipped with an antireflection coating (please see paragraph [0049]).  It would then have been obvious to one skilled in the art to apply the teachings of Wong et al to modify the optical component of Lutgen et al to add an antireflection coating at the input facet of the component that faces the semiconductor laser diode for the benefit of reducing unwanted reflection of the light emitted from the laser diode at the input facet.  
With regard to claim 36, Wong et al teaches that the optical component or the reflector (206, Figure 2B) that may be formed from plastic material and configured as an injection molded part, (please see paragraph [0051]).  
With regard to claim 40, Lutgen et al teaches that the optical deflection structure comprises an input face to input couple the laser beam and an emission face to output couple the laser beam but it does not teach explicitly that at least one of the face is configured as Brewster window for the laser beam striking thereon.  Wong et al teaches that the optical component or the reflector (106) may comprise Brewster window for the laser beam striking thereon, (please see Figure 1A, 1B and 2B).  It would then have been obvious to one skilled in the art to apply the teachings of Wong et al to modify the optical component to comprise Brewster window to modify the polarization state of the laser beam.  

Claims 29, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al, Shapiro and Tajiri et al as applied to claim 23 and further in view of the US patent application publication by Billerbeck et al (US 2013/0201289 A1). 
Claim 29 has been amended to necessitate the new grounds of rejection.  
The semiconductor laser light source taught by Lutgen et al, Shapiro and Tajiri et al as describe in claim 23 above has met all the limitations of the claims.  
With regard to claim 29, Lutgen et al teaches that the optical deflection structure comprises a face reflective (4, Figure 2, column 8, line 66) for the light radiation emitted by the semiconductor laser diode.  Lutgen et al does not teach explicitly that the face reflective is achieved by either comprises a coating made of a metallic or dielectric material or a structure is arranged at an angle to deflect the light by total internal reflection.  It is well-known in the art that a reflective face may be made by a coating made of dielectric material or metallic material.  Billerbeck et al in the same field of endeavor teaches a laser module that is comprised of a light pipe reflector (17, Figure 1) including a reflective face (18) which allows the reflection of light from light source through total internal reflection, (please see paragraph [0022]).  It would then have been obvious to apply the teachings of Billerbeck et al to modify the reflective face to alternatively have a structure to allow the light be deflected through total internal reflection as alternative means for achieving the deflection function.  
With regard to claims 38 and 39, Lutgen et al in light of Billerbeck et al teaches that the at least part of reflection faces is configured to deflect the laser beam by total internal reflection, (please see Figure 1 of Billerbeck et al).  With regard to amended claim 39, the reflection faces are arranged in relation to the laser beam emitted by the laser source such that the laser beam is .  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al, Shapiro and Tajiri et al as applied to claim 23 and further in view of the US patent issued to Taniguchi (PN. 5,719,389). 
The semiconductor laser light source taught by Lutgen et al, Shapiro and Tajiri et al as describe in claim 23 above has met all the limitations of the claims.  
With regard to amended claim 32, this reference does not teach explicitly to include a photodiode to correct the assembly positon of the optical component in the housing.  Taniguchi teaches an optical device that is comprised of photodiodes (PD1 and PD2, Figure 2) that are provided in the emission direction of the semiconductor laser diode (104) to monitor any deviation of the system.  
Claim 32 has been amended to include the phrase “a deviation electronics that deactivate the semiconductor laser diode as soon as the photodiode registers a deviation from the correct assembly position of the optical component and a driver circuit that operates the semiconductor laser diode”.  Lutgen et al teaches to include a printed circuit that operates the semiconductor laser diode, (please see column 1, lines 25-26).  It is implicitly true or obvious to one skilled in the art that the circuit should be capable of deactivating the laser diode when the deviation is detected.  A deactivation electronics is implicitly included since the activation electronics for activating the laser diode should also have the function to deactivate the laser diode.  
.  

Claim 43 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al (PN. 8,855,155) in view of the patent issued to Tajiri et al (PN. 5,727,009). 
Claim 43 has been newly added to necessitate the new ground of rejection.  
Lutgen et al teaches a semiconductor laser light source, serves as the laser module, that is comprised of a housing frame (18, Figure 2) with a cover (5) and a housing base (6a), which together serves as the housing with a cavity and a window opening, and a semiconductor laser diode (3) serves as the side-emitting semiconductor laser diode, arranged in the cavity on the housing base (6a) that emits light radiation in the form of a laser beam, (please see Figure 2).  Lutgen et al teaches that the laser module further comprises an optical deflection structure (portion of the covering designated by “4”) that deflects the laser beam, emitted from the semiconductor laser diode in a direction of the window opening and a diffractive optical element (12) serves as the optical output coupling structure arranged in the region of the window opening to output couple the laser beam in a defined direction with a defined emission profile.   Lutgen et al teaches that the optical deflection structure and the optical output coupling structure are configured in one piece in the form of a shared optical component, (i.e. the cover 5, please see column 7).  
This reference has met all the limitations of the claims.  Lutgen et al teaches that the optical component or the cover (5) with the optical deflection structure and the optical output coupling structure are configured in one piece and are connected to each other via sidewalls or as a hollow prism.    It would then have been obvious to one skilled in the art to apply the teachings of Lutgen et al to modify the laser module to alternatively make the cover (5) in the embodiment in Figure 2 to have a hollow structure for the benefit to provide a different design. 
As shown in Figure 2, the optical component or cover (5) and the housing base (6a) are separated from each other.  
Claim 43 has been amended to include the phrase “window opening in the form of an aperture’ and the phrase “the optical component is formed as an insertion part inserted into the cavity of the laser module through the window opening”.  This phrase is rejected under 35 USC 112, first paragraph, for the reasons set forth above.  As shown in Figure 2, Lutgen et al the cover (5) is placed in the aperture defined by the window frame (18).  This reference however does not teach explicitly that the optical component is as insertion part inserted into the cavity of the laser module.  Tajiri et al in the same field of endeavor teaches a design for the semiconductor laser module wherein the housing and the cover with optical component (62, Figure 22) can be formed as an insertion part and being inserted into aperture of the window.  It would then have been obvious to one skilled in the art to apply the teachings of Tajiri et al to modify the cover and frame of the housing and window of the Lutgen et al to have an alternative design such that the housing frame be made to have a window aperture with the cover including the optical component being inserted into the window aperture, for such modification is considered to be obvious matters of design choice to achieve the same function.    
Claim 43 has been amended to include phrase “the optical component comprises a smaller cavity within itself, the smaller cavity is delimited relative to the cavity of the housing by the deflection element and the side walls”.  
Lutgen et al in a different embodiment teaches that the cover (5, Figure 20) may alternative to have hollow design.  Tajiri et al teaches the  semiconductor laser device comprises an optical component including the deflection structure (6, Figure 1) and the diffractive optical element or holographic optical element (7a, Figure 1) may connect to one another via a sidewalls of the component with the component has a hollow design, (please see Figure 1), that is to say that the portion between the deflection element (6) and the optical output coupling structure (7a) may be hollow.  The optical component comprises a smaller cavity within itself.   In the combination teachings of Tajiri et al and Lutgen et al, a small cavity can be formed between the DOE element (12, Figure 2 of Lutgen et al) and deflection element (4) that is delimited relative to the cavity of the housing by the deflection element and the sidewall.   It would then have been obvious to one skilled in the art to apply the teaching of Tajiri et al to modify the component of Lutgen et al to have an alternative design for the semiconductor laser device.  
With regard to claim 45, Lutgen et al teaches that the optical coupling structure is configured as a diffractive window (12, Figure 2, column 7, line 35).  
With regard to claim 46, Lutgen et al teaches, in a different embodiment, that an antireflection.  
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al, and Tajiri et al as applied to claim423 and further in view of the US patent application publication by Billerbeck et al (US 2013/0201289 A1). 
The semiconductor laser light source taught by Lutgen et al, and Tajiri et al as describe in claim 43 above has met all the limitations of the claims.  
With regard to claim 47, Lutgen et al teaches that the optical deflection structure comprises a face reflective (4, Figure 2, column 8, line 66) for the light radiation emitted by the semiconductor laser diode.  Lutgen et al does not teach explicitly that the face reflective is achieved by either comprises a coating made of a metallic or dielectric material or a structure is arranged at an angle to deflect the light by total internal reflection.  It is well-known in the art that a reflective face may be made by a coating made of dielectric material or metallic material.  Billerbeck et al in the same field of endeavor teaches a laser module that is comprised of a light pipe reflector (17, Figure 1) including a reflective face (18) which allows the reflection of light from light source through total internal reflection, (please see paragraph [0022]).  It would then have been obvious to apply the teachings of Billerbeck et al to modify the reflective face to alternatively have a structure to allow the light be deflected through total internal reflection as alternative means for achieving the deflection function.  

Claims 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al and Tajiri et al as described in claim 43 and further in view of the US patent application publication by Wong et al (US 2016/0359296 A1).
The semiconductor laser light source taught by Lutgen et al and Tajiri et al as describe in claim 43 above has met all the limitations of the claims.  
Wong et al in the same field of endeavor teaches a laser diode assembly wherein the component (106, Figure 1B) comprises an optical deflection structure and an optical output coupling structure has an input facet (120) faces the semiconductor laser diode (104) wherein the input facet (120) is equipped with an antireflection coating (please see paragraph [0049]).  It would then have been obvious to one skilled in the art to apply the teachings of Wong et al to modify the optical component of Lutgen et al to add an antireflection coating at the input facet of the component that faces the semiconductor laser diode for the benefit of reducing unwanted reflection of the light emitted from the laser diode at the input facet.  
With regard to claim 48, these references do not teach explicitly that the optical component is formed by the manners recited in the claim.  Wong et al in the same field of endeavor teaches a laser diode assembly wherein the component (106, Figure 1B) comprises an optical deflection structure and an optical output coupling structure wherein the optical component or the reflector (206, Figure 2B) that may be formed from plastic material and configured as an injection molded part, (please see paragraph [0051]).  It would then have been obvious to make the optical component formed from plastic material and configured as injection molded part.  
With regard to claim 49, Lutgen et al teaches that the optical deflection structure comprises an input face to input couple the laser beam and an emission face to output couple the laser beam but it does not teach explicitly that at least one of the face is configured as Brewster window for the laser beam striking thereon.  Wong et al teaches that the optical component or the reflector (106) may comprise Brewster window for the laser beam striking thereon, (please see Figure 1A, 1B and 2B).  It would then have been obvious to one skilled in the art to apply the .  


Response to Arguments
Applicant's arguments filed on June 10, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to applicant’s amendments to the claims that have been fully response and addressed in the reasons for rejection set forth above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokomori (PN. 4,807,238) discloses a semiconductor laser module that is comprised of diffractive optical element as optical output coupling element.  .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872